TRITON CONSTRUCTION COMPANY, INC., Plaintiff Below, Appellant,
v.
EASTERN SHORE ELECTRICAL SERVICES, INC., EASTERN SHORE SERVICES, LLC, GEORGE ELLIOTT, TERESA ELLIOTT, TOM KIRK and KIRK'S ELECTRICAL SERVICES, Defendants Below, Appellees.
No. 383, 2009.
Supreme Court of Delaware.
Submitted: January 13, 2010.
Decided: January 14, 2010.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
Carolyn Berger, Justice.
This 14th day of January 2010, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of the Court of Chancery's well-reasoned decision of May 18, 2009;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.